Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 01-September-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 26-November-2021. In this submission, Applicant has amended independent claims 1, 6 and 11. A summary of these amendments follows.
Claim 1 has been modified to change the phrase “with respect to a second set of the variable nodes, each variable node in the second set having a column weight that is less than the column-weight threshold” to now read as “with respect to a second set of the variable nodes, each variable node in the second set having a column weight that is less than the column-weight threshold, wherein the first and second sets of variable nodes are mutually exclusive sets respectively grouped into two sets before decoding begins such that the first set of variable nodes all have a high column weight that is greater than or equal to a column-weight threshold and the second set of variable nodes all have a low column weight that is less than the column-weight threshold, and”. The phrase “wherein, in each decoding iteration, the decoder selectively executes one of the BF decoding and the MS decoding based on determining whether a set of variable nodes associated 2Atty Docket No.: P19HS0002 App. No.: 16/510,318 with decoding belong to the first set of the variable nodes or the second set of the variable nodes” has been modified to now read as “wherein, in each decoding iteration, the decoder selectively executes one of the BF decoding and the MS decoding based on determining whether a set of variable nodes associated 2Atty Docket No.: P19HS0002 App. No.: 16/510,318 with decoding belong to the first set of the variable nodes having the high column weight or the second set of the variable nodes having the low column weight”.
Claim 6 has been modified so the phrase “with respect to a 3Atty Docket No.: P19HS0002 App. No.: 16/510,318 second set of the variable nodes, each variable node in the second set having a column weight that is less than the column-weight threshold” now reads as “with respect to a 3Atty Docket No.: P19HS0002 App. No.: 16/510,318 second set of the variable nodes, each variable node in the second set having a column weight that is less than the column-weight threshold, wherein the first and second sets of variable nodes are mutually exclusive sets respectively grouped into two sets before decoding begins such that the first set of variable nodes all have a high column weight that is greater than or equal to a column-weight threshold and the second set of variable nodes all have a low column weight that is less than the column-weight threshold, and”. The phrase “wherein, in each decoding iteration, the decoder selectively executes one of the BF decoding and the MS decoding based on determining whether a set of variable nodes associated with decoding belong to the first set of the variable nodes or the second set of the variable nodes” has been modified to now read as “wherein, in each decoding iteration, the decoder selectively executes one of the BF decoding and the MS decoding based on determining whether a set of variable nodes associated with decoding belong to the first set of the variable nodes having the high column weight or the second set of the variable nodes having the low column weight”.
Claim 11 has been modified so the phrase “wherein the first and second sets of variable nodes are mutually exclusive sets” now reads as “wherein the first and second sets of variable nodes are mutually exclusive sets respectively grouped into two sets before decoding begins such that the first set of variable nodes all have a high column weight that is greater than or equal to a column-weight threshold and the second set of variable nodes all have a low column weight that is less than the column-weight threshold”. The phrase “one of the BF algorithm and the MS algorithm are selectively used for a set of variable nodes associated with decoding based on determining whether the set of variable nodes belong to the first set of the variable nodes or the second set of the variable nodes, each 5Atty Docket No.: P19HS0002 App. No.: 16/510,318variable node in the first set having a column weight that is greater than or equal to a column weight threshold, each variable node in the second set having a column weight that is less than the column weight threshold” has been modified to now read as “one of the BF algorithm and the MS algorithm ishaving the high column weight or the second set of the variable nodes having the low column weight.
Claim 16 has been modified so the phrase “each variable node in the first set has a column weight that is greater than or equal to a column weight threshold, and each variable node in the second set has a column weight that is less than the column weight threshold” has been replaced with “.


Response to Arguments
In response to the Non-Final Office Action of 01-September-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 26-November-2021. Examiner has considered these arguments and finds them persuasive.
In this submission, Applicant has made the following arguments:
Applicant’s first argument is that the amendment to claim 16 has eliminated the grounds of the 112(d) rejection contained in the Non-Final Office Action. Examiner finds this argument persuasive.
Regarding the U.S.C. 103 rejection of claims 11, 12 and 14-16, Applicant argues that the prior art of record in the Non-Final Office Action (over by IET Communications, 2009, Vol. 3, Issue 1, pp. 91–99, "Improved parallel weighted bit-flipping decoding algorithm for LDPC codes"-(Li et al) [herein "Li"], in view of U.S. Patent Publication US20170310342-(Yen et al.) [herein “Yen”], and further in view of IEEE Transactions on Information Theory, Vol. 51, No. 4, April 2005 “Improved bit flipping decoding of low density parity-check codes” - (Miladinovic et al) [herein “Miladinovic”]) does not teach the newly amended version of claim 11, and in particular, does not teach the new limitation “respectively grouped into two sets before decoding begins such that the first set of variable nodes all have a high column weight that is greater than or equal to a column-weight threshold and the second set of variable nodes all have a low column weight that is less than the column-weight threshold”, and that claim 11 should be allowed. Examiner agrees with this conclusion.

Applicant then further argues that claims 1 and 6 recite the same limitation which was added to claim 11 and that the art of record (IET Communications, 2009, Vol. 3, Issue 1, pp. 91–99, "Improved parallel weighted bit-flipping decoding algorithm for LDPC codes"-(Li et al) [herein "Li"], in view of U.S. Patent Publication US20170310342-(Yen et al.) [herein “Yen”], and in view of U.S. Patent 9294132-(Peleato-Inarrea et al) [herein “Peleato-Inarrea”], and further in view of IEEE Transactions on Information Theory, Vol. 51, No. 4, April 2005 “Improved bit flipping decoding of low density parity-check codes” - (Miladinovic et al) [herein “Miladinovic”]) from the Non-Final Office Action does not teach this limitation, and therefore should also be allowable; Examiner agrees with this conclusion.
Applicant then argues that the claims which depend from claims 1 and 6 (2-5 and 7-10 respectively) should also be allowed due to their dependence on allowable independent claims; Examiner is in agreement with this conclusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to providing an improved decoder and associated decoding algorithm for irregular Low Density Parity Check (LDPC) codes providing improved error correction performance at lower device complexity and power consumption than current techniques for Min-Sum decoding.
”]): (a) method for decoding received codewords of an irregular code having non-uniform column-weight distribution and representable by variable nodes and check nodes, the method comprising the steps of: updating decisions of a first set of the variable nodes, using a bit-flipping (BF) algorithm, to obtain updated decisions of the variable nodes of the first set; updating a syndrome vector for the codewords using the updated decisions of the variable nodes of the first set; updating messages between the check nodes and a second set of variable nodes, using a min-sum (MS) algorithm, to obtain updated decisions of the variable nodes of the second set; and updating the syndrome vector using the update decisions of the variable nodes of the second set, wherein the first and second sets of variable nodes are mutually exclusive sets.
The prior art of record does not teach sets respectively grouped into two sets before decoding begins such that the first set of variable nodes all have a high column weight that is greater than or equal to a column-weight threshold and the second set of variable nodes all have a low column weight that is less than the column-weight threshold.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not 
Independent claims 1 and 6 have essentially the same limitation described above which is not taught by the prior art of record in the Non-Final Office Action (IET Communications, 2009, Vol. 3, Issue 1, pp. 91–99, "Improved parallel weighted bit-flipping decoding algorithm for LDPC codes"-(Li et al) [herein "Li"], in view of U.S. Patent Publication US20170310342-(Yen et al.) [herein “Yen”], and in view of U.S. Patent 9294132-(Peleato-Inarrea et al) [herein “Peleato-Inarrea”], and further in view of IEEE Transactions on Information Theory, Vol. 51, No. 4, April 2005 “Improved bit flipping decoding of low density parity-check codes” - (Miladinovic et al) [herein “Miladinovic”]), and are therefore also allowable; their dependent claims (2-5 and 7-10 respectively) are also allowable.
Therefore claims 1-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111